Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 1 of 8 PageID: 144




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 SHERRY SCALERCIO-ISENBERG and
 MARCUS K. ISENBERG,

                     Plaintiffs,                              Civ. No. 20-4501

          v.                                                  OPINION

 SELECT PORTFOLIO SERVICING,
 INC.,

                     Defendant.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss filed by Defendant

Select Portfolio Servicing, Inc. (“Defendant”). (ECF No. 7.) Plaintiffs Sherry Scalercio-Isenberg

and Marcus K. Isenberg (collectively, “Plaintiffs”) have not opposed. The Court has decided the

Motion based upon the written submissions of the parties and without oral argument, pursuant to

Local Civil Rule 78.1(b). For the reasons stated herein, the Motion to Dismiss is granted.

                                        BACKGROUND

       Plaintiffs, appearing pro se, allege fraudulent conduct by Defendant, their mortgage

servicer. Specifically, Plaintiffs assert that although they regularly submitted their monthly

mortgage payments to Defendant on time, Defendant did not immediately credit the payments

and instead held the money in a “suspense” account. (Compl. at 3, ECF No. 1.) Plaintiffs allege

that Defendant then reported “false late payment status to all the Credit Reporting agencies,

knowing the Credit Reporting Agencies w[ould] immediately[] post the false data . . . causing


                                                 1
Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 2 of 8 PageID: 145




financial damages.” (Id.) Plaintiffs aver that by intentionally furnishing false credit information,

Defendant continues to deny them all legitimate mortgage re-financing options. (Id. at 4.)

Additionally, Plaintiffs allege that Defendant opened an unauthorized escrow account in

Plaintiffs’ name and improperly charged Plaintiffs for “escrow taxes and insurance.” (Id. at 5–6.)

       On April 20, 2020, Plaintiffs filed the Complaint alleging the following counts: (1)

violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.; (2) mortgage

fraud under the New Jersey Consumer Fraud Act (“NJCFA”), N.J. Stat. Ann. § 56:8-19 et seq.;

(3) violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; (4)

extortion; and (5) money laundering. (Id. at 5–6.) On May 28, 2020, Defendant filed a Motion to

Dismiss. (ECF No. 7.) Plaintiffs did not respond to the Motion on the docket. However,

Defendant states that it received a document titled “Opposition to the Motion” from Plaintiffs via

email on July 14, 2020, three weeks past the deadline for filing an opposition. (Reply at 2, ECF

No. 9.) On July 16, 2020, Defendant filed a Reply. (ECF No. 9.) The Motion to Dismiss is

presently before the Court.

                                      LEGAL STANDARD

       A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court conducts a

three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must

‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)). “Second, the court should identify allegations that, ‘because

they are no more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting



                                                  2
Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 3 of 8 PageID: 146




Iqbal, 556 U.S. at 679). The court must accept as true all well-pleaded factual allegations and

construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). Third, the court must determine whether the

facts “plausibly give rise to an entitlement for relief.” Malleus, 641 F.3d at 563 (quoting Iqbal,

556 U.S. at 679); see also Fowler, 578 F.3d at 211. A complaint that does not demonstrate more

than a “mere possibility of misconduct” must be dismissed. Gelman v. State Farm Mut. Auto.

Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679). While courts

construe pro se pleadings less stringently than formal pleadings drafted by attorneys, “pro se

litigants still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

       Although a district court generally must confine its review to the pleadings on a Rule

12(b)(6) motion, see Fed. R. Civ. P. 12(d), “a court may consider certain narrowly defined types

of material” beyond the pleadings, In re Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280,

287 (3d Cir. 1999). The court may consider “matters incorporated by reference or integral to the

claim, items subject to judicial notice, matters of public record, orders, [and] items appearing in

the record of the case.” Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006)

(citation omitted).

                                          DISCUSSION

I.     Settlement Agreement

       Defendant first argues that Plaintiffs’ claims are barred by a January 15, 2020

Confidential Settlement and Release Agreement (“Settlement Agreement”). (Mot. at 6–8, ECF

No. 7.) Defendant attempts to introduce a copy of the Settlement Agreement, in which Plaintiffs

agreed to release Goldman Sachs Mortgage Company “and its servicers” from any and all claims



                                                 3
Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 4 of 8 PageID: 147




“relating to, arising out of, or in connection with the Loan, the Mortgage and the Property.”

(Settlement Agreement ¶ 3, Bailey Decl. Ex. 2, ECF No. 7-3.) However, the Settlement

Agreement is not integral to or specifically relied upon in the Complaint, nor is it a matter of

public record or subject to judicial notice. Therefore, the Court cannot consider the Settlement

Agreement in its Rule 12(b)(6) analysis. Although the Court may choose to convert the Motion

into a motion for summary judgment, see Fed. R. Civ. P. 12(d), the Court will not do so here

because no discovery has been conducted and Plaintiffs were not put on notice that the Court

might construe the Motion to Dismiss as one for summary judgment, cf. Giaconne v. Canopius

U.S. Ins. Co., 133 F. Supp. 3d 668, 672–73 (D.N.J. 2015) (converting a motion to dismiss into a

motion for summary judgment under Rule 12(d) where the movant “frame[d] the motion to

dismiss in the alternative as one for summary judgment,” such that “the motion itself put[] the

non-moving party on sufficient notice that the Court might treat the motion as one for summary

judgment”). Accordingly, the Settlement Agreement is excluded at this stage.

II.    Fair Credit Reporting Act

       The Complaint asserts that Defendant violated the FCRA by intentionally reporting false

and damaging credit information to three credit reporting agencies, causing financial loss to

Plaintiffs. (Compl. at 5.) The FCRA provides that persons who furnish data to consumer

reporting agencies must provide accurate information. 18 U.S.C. § 1681s-2(a). However, no

private right of action exists under that provision. Huertas v. Galaxy Asset Mgmt., 641 F.3d 28,

34 (3d Cir. 2011) (citing 15 U.S.C. § 1681s-2(c)–(d)). Instead, a plaintiff may only bring a claim

against a furnisher of credit information, based on a failure to furnish correct information to a

consumer reporting agency, where (1) the plaintiff sent a “notice of disputed information to a

consumer reporting agency,” (2) the consumer reporting agency then notified the furnisher of the



                                                 4
Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 5 of 8 PageID: 148




dispute, and (3) the “furnisher failed to investigate and modify the inaccurate information.”

Henderson v. Equable Ascent Fin., LLC, 2011 WL 5429631, at *3 (D.N.J. Nov. 4, 2011)

(citations omitted). “The furnisher’s duty to investigate is not triggered until it receives notice

from the credit reporting agency of the consumer’s dispute.” Id. (citations omitted).

       The Complaint asserts that Plaintiffs “notified and disputed the false credit data many

times to all the credit reporting agencies, in addition to the Defendant,” and Defendant refused to

correct the false information. (Compl. at 8, 12.) However, the Complaint fails to allege that the

credit reporting agency notified Defendant of the dispute, such that Defendant’s duty to

investigate was triggered. Therefore, the Complaint fails to state a claim under the FCRA, and

Count 1 of the Complaint is dismissed.

III.   New Jersey Consumer Fraud Act

       The factual basis for Plaintiff’s NJCFA claim is that Defendant opened an unauthorized

escrow account under Plaintiffs’ names and then charged Plaintiffs for “escrow taxes and

insurance.” (Compl. at 5–6.) In response, Defendant provides the Mortgage, which contains a

provision regarding escrow items. (Mortgage ¶ 3, Bailey Decl. Ex. 1, ECF No. 1.) 1 Under this

provision, escrow items include taxes and assessments, leasehold payments, premiums for any

insurance required under the Mortgage, and mortgage insurance premiums. (Id.) The Mortgage

provides that the “Borrower shall pay Lender the Funds for Escrow Items.” (Id.) Alternatively,

the Borrower may pay the escrow items directly and, if the Borrower fails to meet these

payments, the Lender may “pay such amount and Borrower shall then be obligated . . . to repay

to Lender any such amount.” (Id.)




1
 Unlike the Settlement Agreement, the Mortgage is integral to and specifically relied upon in the
Complaint, such that the Court may consider it at this juncture.
                                                  5
Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 6 of 8 PageID: 149




        Defendant asserts that Plaintiffs have failed to pay their property taxes in full, creating a

deficit that resulted in the proper establishment of an escrow account pursuant to the Mortgage.

(Mot. at 12.) Defendant attaches several tax documents from Sparta Township to prove this

deficit. (Bailey Decl. Exs. 3, 4, ECF Nos. 7-4, 7-5.) However, these documents are outside the

pleadings and cannot be considered at the motion-to-dismiss stage. Because the Court cannot

consider these documents and must construe the facts in the light most favorable to Plaintiffs, the

Court finds that it is plausible that, if Plaintiffs were not deficient in any of their payments, the

creation of the escrow account may have been improper.

        Still, the Court finds that Plaintiffs have failed to state a claim under the NJCFA. The

NJCFA only covers unlawful conduct “in connection with the sale or advertisement of any

merchandise or real estate.” N.J. Stat. Ann. § 56:8-2. Plaintiffs’ claim—that a mortgage servicer

created an improper escrow account and added unwarranted fees to their mortgage payments—

is not in connection with the sale or advertisement of merchandise or real estate. Although courts

have applied the NJCFA where a mortgage servicer has made misrepresentations to a mortgagor,

those cases involved misrepresentations made during a mortgage modification. See Block v.

Seneca Mortg. Servicing, 221 F. Supp. 3d 559, 594 (D.N.J. 2016); Laughlin v. Bank of Am., N.A.,

2014 WL 2602260, at *6 (D.N.J. June 11, 2014) (“Just as fraud, deception, and other similar

types of conduct are not justified in forming a loan . . . so are they not permitted in attempts to

modify a loan.”). The present allegations do not arise in the context of either the formation or

modification of the mortgage loan. Therefore, Plaintiffs’ claim involving the unauthorized

escrow accounts are not covered under the NJCFA. Accordingly, Count 2 of the Complaint is

dismissed.




                                                   6
Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 7 of 8 PageID: 150




IV.    Fair Debt Collection Practices Act

       Plaintiffs allege that Defendants violated the FDCPA by sending monthly mortgage debt

collection statements that intentionally omitted the mortgage payments paid by Plaintiffs.

(Compl. at 6.) Defendant asserts that it is not a debt collector within the meaning of the FDCPA,

and therefore is not subject to liability under the statute. (Mot. at 17.) The FDCPA defines a debt

collector as “any person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts, or who regularly collects

or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due

another.” 15 U.S.C. § 1692a(6). The statute excludes “any person collecting or attempting to

collect any debt owed or due or asserted to be owed or due another to the extent such activity . . .

concerns a debt which was not in default at the time it was obtained by such person.” §

1692a(6)(F) (emphasis added). Therefore, “the servicer of a residential mortgage loan is not a

‘debt collector’ if the loan in question is not in default when acquired by the servicer.” Block,

221 F. Supp. 3d at 588 (citations omitted). The Complaint does not indicate that the mortgage

loan was in default when Defendant became the mortgage servicer. Therefore, Plaintiff has not

plausibly pleaded that Defendant was a debt collector under the FDCPA, and Count 3 of the

Complaint is dismissed.

V.     Extortion and Money Laundering

       Plaintiffs also assert claims of extortion and money laundering under New Jersey law.

(Compl. at 12–13 (citing N.J. Stat. Ann. § 2C:20-5, the criminal statute for theft by extortion).)

However, “New Jersey does not recognize a civil cause of action for extortion.” Pegasus Blue

Star Fund, LLC v. Canton Prods., Inc., 2009 WL 3246616, at *2 (D.N.J. Oct. 6, 2009) (citing

Dello Russo v. Nagel, 817 A.2d 426, 434 (N.J. Super. Ct. App. Div. 2003). Similarly, New



                                                  7
Case 3:20-cv-04501-AET-LHG Document 13 Filed 09/30/20 Page 8 of 8 PageID: 151




Jersey only has a criminal money laundering statute. See N.J. Stat. Ann. § 2C:21-25. Therefore,

Counts 4 and 5 of the Complaint are dismissed.

VI.    Leave to Amend

       Rule 15(a)(2) of the Federal Rules of Civil Procedure allows amendment of the pleadings

with the court’s leave, which should be given freely. Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir.

2000). Plaintiffs are therefore granted leave to file an amended complaint to cure any

deficiencies within fourteen (14) days of the entry of the Court’s accompanying Order, in

accordance with Local Civil Rule 15.1(b).

                                        CONCLUSION

       For the foregoing reasons, the Motion to Dismiss (ECF No. 7) is granted. An appropriate

Order will follow.




Date: September 30, 2020                                    /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J.




                                                 8
